Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that his guilty plea was not voluntarily, knowingly and intelligently made. Defendant entered his plea in the presence of counsel after County Court fully apprised him of the consequences of the plea (see, People v Alexander, 185 AD2d 712, lv denied 80 NY2d 926; People v O’Keefe, 170 AD2d 1020, lv denied 77 NY2d 965). The conclusory allegation of defendant that the court, the prosecutor and defense counsel coerced him into pleading guilty is not supported by the record. Further, in light of the unsupported and conclusory allegations of defendant that he was coerced into pleading guilty, the court properly denied his CPL 440.10 motion without a hearing (see, People v Smith, 227 AD2d 987, lv denied 88 NY2d 995; People v Mills, 194 AD2d 1016, lv denied 82 NY2d 899). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Reckless Endangerment, 1st Degree.) Present— Denman, P. J., Green, Balio, Boehm and Fallon, JJ.